Citation Nr: 0935241	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-25 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1958.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2003 rating 
decision of the VA Regional Office in Wichita, Kansas that 
denied service connection for a back disorder as secondary to 
service-connected left knee disability.

The appellant was afforded a personal hearing in March 2004 
before an Acting Veterans Law Judge sitting at Wichita, 
Kansas.  The transcript is of record.  The Board remanded the 
issue for further development in January 2005.

The Board denied the veteran's claim in June 2007 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to a Joint Motion by the 
parties, the Court vacated the Board's decision in December 
2007, and remanded the matter to the Board for further 
consideration.

The claim was remanded in February 2008 to schedule a 
personal hearing.  A hearing was conducted by videoconference 
in May 2008 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.  The case 
was remanded by Board decision in June 2008. 

Following review of the evidence, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As indicated in the June 2008 remand, the issue under 
consideration was addressed in a Joint Motion by the parties 
who found that although it had been articulated that the 
appellant's low back was not caused by service-connected left 
knee disability, it had not been determined whether or not 
there was aggravation of a nonservice-connected condition by 
service-connected disability. See 38 C.F.R. § 3.310(a) 
(2009); Reiber v. Brown, 7 Vet.App. Allen v. Brown, 7 
Vet.App. (1995).  In this regard, a special orthopedic 
examination with a clarifying opinion was scheduled to 
ascertain if service connection was in order for the 
Veteran's low back disorder as the result of aggravation by 
the service-connected left knee disorder.

The Board observes, however, that in the ensuing VA 
compensation examination report dated in March 2009, the 
examiner does not respond to the primary question presented.  
Although it was reiterated that it was not felt that 
thoracolumbar osteoarthritis was due to left knee arthritis, 
or that there was a relationship between the two disorders, 
the examiner still does not provide a sufficient response as 
to whether left knee symptomatology has aggravated lumbar 
spine pathology to any extent.  Because there is still a lack 
of clarity, it is the opinion of the Board that the case 
should be remanded for further review and a supplemental 
medical opinion to the VA examination report of June 2008.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this regard, the Board points out that the 
examination request was not sufficiently complied with and 
the examination report must be returned as inadequate.

Accordingly, the case is REMANDED for the following actions:

1.  The case should be referred to 
the same VA physician who conducted 
the VA examination in June 2008 for 
another review and opinion (or 
another comparable VA physician if 
that one is not available).  The 
claims folder and a copy of this 
remand should be made available to 
the examiner for review.  The 
examination report should indicate 
whether or not a review of the 
claims folder is accomplished.  

Based on a thorough review of the 
evidence of record, the examiner 
should provide an opinion, with 
complete supporting rationale, as 
to whether it is at least as likely 
as not (50 percent probability or 
better) that the Veteran's low back 
disorder has been made chronically 
worse (aggravated) by the service-
connected left knee disability.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability of 
the low back resulting from 
aggravation by the left knee.

Due consideration should be given 
to the June 2008 clinical reports 
from the Veteran's private 
physician, Dr. R. Dopps, and these 
findings should be reconciled in 
the VA examiner's opinion.

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean within the 
realm of possibility, rather that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

2.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a competent 
medical opinion.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and be afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

